Citation Nr: 0502524	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service connected 
sarcoidosis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from March 1945 to 
December 1946, and from February 1948 to October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In December 2000, an RO rating decision denied 
the veteran's claim for a disability rating in excess of 10 
percent for service-connected sarcoidosis.  In March 2004, 
the RO issued a rating decision denying the veteran service 
connection for hypertension and PTSD.

The Board notes that the veteran was afforded a Board hearing 
in July 2004 at the Regional Office in Oakland before the 
undersigned Veterans Law Judge.  At the time of hearing, the 
veteran moved to have his case advanced on the docket due to 
his advanced age.  The undersigned Veterans Law Judge granted 
this Motion in accordance with 38 C.F.R. § 20.900 (2003).  
Also at the time of hearing, the veteran also presented, 
through his accredited representative, a written waiver of 
his right to notice under the Veterans Claims Assistance Act 
(VCAA) to inform him of the evidence required to substantiate 
his claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.  

The record reveals that although the veteran has expressed 
disagreement or dissatisfaction with the March 2004 RO rating 
decision, the RO has not produced the statement of the case 
on the issues of service connection for hypertension or PTSD 
as required by 38 C.F.R. § 19.26 (2003).  Specifically, 
subsequent to receiving the March 2004 RO rating decision, 
the veteran submitted documents he had already filed with the 
RO claiming service-connection for hypertension and PTSD.  
Despite the fact that these documents had already been 
submitted, it appears that they were resubmitted for the 
purpose of expressing disagreement or dissatisfaction with 
the March 2004 rating decision by reasserting earlier 
contentions.  While the Board may not exercise jurisdiction 
on claims in the absence of a properly perfected appeal, the 
issues of entitlement to service connection for hypertension 
and PTSD must be remanded for the issuance of a statement of 
the case.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Although the Board has in the past referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has held that the proper 
course of action is to remand the matter to the RO.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to the issue of entitlement to an increased rating 
for service-connected sarcoidosis, currently rated as 10 
percent disabling, the transcript of the July 2004 hearing 
reveals that the veteran testified his sarcoidosis had 
worsened.  Specifically, the veteran testified that 2 months 
prior to the hearing he had seen a VA physician, Dr. Plauth, 
who had reportedly told the veteran that based on the X-rays, 
his sarcoidosis had worsened.  Moreover, the Board notes that 
the most recent VA pulmonary examination report of record is 
dated in July 2000, more than 4 years ago. 

As the veteran claims that he has been advised by a VA 
physician that his service-connected condition has gotten 
worse, the Board finds that a remand is necessary in order to 
obtain these records and evaluate his increased rating claim 
anew in conjunction with any additional evidence obtained.  
VA is obligated under the Veterans Claims Assistance Act of 
2000 (VCAA) to assist the veteran in developing his claim by 
attempting to obtain such records and to consider them in 
evaluating his claim that his service-connected sarcoidosis 
has worsened.
The Board notes that in view of the veteran's advanced age 
and the Board's decision to grant the veteran's motion to 
advance his case on the docket, the Board advises the RO that 
this case should be handled expeditiously.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the Palo Alto 
VA Medical Center and obtain, if they 
exist, X-ray reports from 1994, as well 
as any records dated in 1994 from Dr. 
Plauth concerning evaluation, care, or 
treatment provided for the veteran's 
pulmonary condition.  

2.  The veteran should then be scheduled 
for a VA pulmonary examination to 
evaluate his claim of entitlement to an 
increased disability rating for his 
service-connected sarcoidosis, currently 
rated as 10 percent disabling.  The 
examiner should review the claims file, 
examine the veteran, and undertake all 
clinical tests or studies deemed 
necessary to evaluate the degree of 
disability experienced by the veteran.  
In so doing, the examiner should consider 
all of the evidence of record, as well as 
any recent records obtained from Dr. 
Plauth, administer pulmonary function 
tests, and apply the appropriate 
diagnostic criteria contained in 
38 C.F.R. § 4.97.   The examiner should 
also distinguish, if possible, any 
current manifestations of sarcoidosis 
from other coexistent but unrelated lung 
disease, such as chronic obstructive lung 
disease (COPD).  

3.  After all required actions have been 
completed, the RO should take 
adjudicatory action.  If the increasede 
rating claim is denied, a supplemental 
statement of the case should be issued.  

4.  In regard to the veteran's claims of 
entitlement to service connection for 
hypertension and PTSD, the veteran should 
be issued a statement of the case.  If, 
and only if, the veteran files a 
substantive appeal in a timely manner to 
these issues, should such issues be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




